Order filed July 8, 2015




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00314-CR
                                   ____________

                   CAMERON LAQUINCY GOLD, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 262nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1367706

                                     ORDER

         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's exhibit 64, a
video.
      The clerk of the 262nd District Court is directed to deliver to the Clerk of
this court the original of State's exhibit 64, a video, on or before July 14, 2015.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's exhibit 64, a video, to the
clerk of the 262nd District Court.



                                              PER CURIAM